Citation Nr: 1437367	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-14 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 23, 1977 to November 9, 1977. 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 determination of the of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal.

Preliminarily, the Board notes that the Veteran had previously filed for and been denied nonservice-connected pension benefits.  Specifically, the claim was denied by a letter dated December 15, 2008.  The Veteran disagreed with that denial and the denial of his claim was continued in a May 2009 Statement of the Case (SOC), which was sent to him on May 29, 2009.  He submitted a notice of disagreement in January 2009.  The RO issued a statement of the case (SOC) in May 2009.  The Veteran did not submit a substantive appeal; thus, the decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.302 20.1103 (2013). 

Generally, if a decision is not appealed, the claim will not thereafter be reopened and allowed, except as provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C.A. § 7104(b).  One exception to this general rule is that if new and material evidence is submitted, the claim may be reopened and allowed.  38 U.S.C.A. § 5108 (West 2002). 

However, the Court has held that this exception is not applicable to pension cases.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (a claim for nonservice-connected pension filed following final denial of previous nonservice-connected pension claim is a new claim not subject to new and material evidence requirement).

The Court elaborated that "reopening," although occasionally used to refer to other types of claims, applies in its strictest sense only to allow reopening of previously denied claim for service-connected benefits.

The RO received another claim for nonservice-connected pension benefits on May 28, 2010.  This claim also was denied by the RO in the June 2010 determination that forms the basis of this appeal.  The Veteran expressed disagreement with this decision.  A May 2011 Statement of the Case was received and an appeal to the Board was perfected when a VA Form 9 was received later that same month.  See 38 U.S.C.A. § 7105.

Accordingly, the Board will proceed with adjudication of the claim on its underlying merits, as new and material evidence is not required to readjudicate the claim denied in December 2008.  See Abernathy, 3 Vet. App. at 464.


FINDING OF FACT

The Veteran had active service from August 23, 1977 to November 9, 1977, and did not have active service during a period of war. 


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 5303 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3, 3.12 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to nonservice-connected (NSC) pension benefits.  For the reasons that follow, the Board finds that entitlement to NSC pension benefits is not warranted. 

Pension is payable to a Veteran who meets the service requirements and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  A Veteran meets the service requirements if such Veteran served in the active military, naval, or air service: (1) for ninety (90) days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of 90 consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2013).  The term "active duty for training" includes, among other things, certain full time duty in the Army National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. §§ 3.6(c)(3), 3.7(m) (2013).

A Veteran who served in the Republic of Vietnam beginning on February 28, 1961, and ending on May 7, 1975, inclusive, is considered to have served during the Vietnam Era. 38 C.F.R. § 3.2(f).  Otherwise, a Veteran is considered to have served during the Vietnam Era for active service beginning on August 5, 1964, and ending on May 7, 1975, inclusive.  Id.  The next period of wartime service, the Persian Gulf War, commenced August 2, 1990.  See id.

Here, the Veteran did not serve during a period of war.  Service department records indicate that he served on active duty from August 23, 1977 to November 9, 1977, a period consisting solely of peacetime service.  See 38 U.S.C.A. § 1521(j).  Moreover, the Veteran did not serve for a period of 90 days or more.  See id.  His service treatment records (STRs) reflect that, on August 26, 1977, three days after his entry onto active duty, he was hospitalized for an "acute schizophrenic episode."  Thereafter, a medical board was convened and determined that he was medically unfit for further duty as a result of his schizophrenic condition.  He was then discharged on November 9, 1977, following 78 days of active service.  See id.  Accordingly, he does not meet the wartime service requirements of 38 U.S.C.A. § 1521(j) for eligibility for a nonservice-connected pension.

The Board regrets that it cannot render a favorable decision on this claim.  However, there is no authority in the law for an award of NSC pension benefits without service during a period of war.  As this claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

The Board additionally notes that, in letters submitted throughout the pendency of the appeal, the Veteran challenged the constitutionality of the eligibility requirements for nonservice-connected pension benefits.  The thrust of the Veteran's argument is that the eligibility requirements violate the equal protection component of the due process clause of the Fifth Amendment because the requirements treat wartime Veterans differently that non-wartime Veterans.  See, e.g., October 2010 Letter from the Veteran (asserting that he has been denied due process); December 2011 VA Form (arguing that the eligibility requirements are unconstitutional).  

In Fisher v. West, 11 Vet. App. 121, 123-124 (1998), the Court addressed just such an argument, noting that "there is a 'strong presumption of the constitutionality attending laws providing for governmental payment of monetary benefits.'"  Id. at 123 (citing Talon v. Brown, 999 F.2d 514 (Fed. Cir.) cert. denied, 510 U.S. 1028 (1993)).  When such legislation is challenged, the "rational basis standard" of judicial review dictates that, "unless the statute is 'patently arbitrary and irrational,' it will withstand constitutional scrutiny."  Id. (quoting Saunders v. Brown, 4 Vet. App. 320, 325 (1993); Hrvatin v. Principi, 3 Vet. App. 426, 429 (1992)).  As such, "laws restricting the payment of VA benefits in the interest of saving federal resources have been held constitutional even where disparate treatment may result."  Id. at 123-124 (citing Quiban v. Veterans Administration, 928 F.2d 1154 (D.C. Cir. 1991); Strott v. Derwinski, 1 Vet. App. 114 (1991)).  The Court therefore held that, in the interest of saving governmental resources, it is not "patently arbitrary and irrational" to treat wartime Veterans differently than non-wartime Veterans for the purpose of awarding pension benefits."  Id at 124.  Accordingly, the constitutionality of this eligibility requirement has been upheld.  See id.

Because the outcome of this claim is determined by applicable law rather than disputed facts, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).


ORDER

Entitlement to nonservice-connected pension benefits is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


